                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                                                              JS-6
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 19-647 JGB (SHKx)                              Date June 12, 2019
 Title Maria Gast v. Universal North America Insurance Company, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                         Not Reported
                 Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                        None Present

 Proceedings:      Order (1) GRANTING Plaintiff’s Motion to Remand (Dkt. No. 14); (2)
                   DENYING AS MOOT Defendant’s Motion to Dismiss (Dkt. No. 8) and
                   Motion to Strike (Dkt. No. 7); (3) REMANDING the Case to the
                   Riverside Superior Court; and (4) VACATING the June 17, 2019 Hearing
                   (IN CHAMBERS)

       Before the Court are Defendant Universal North America Insurance Company’s
(“Universal”) Motion to Strike Portions of the Complaint (“MTS,” Dkt. No. 7) and Motion to
Dismiss (“MTD,” Dkt. No. 8) and Plaintiff Maria Gast’s (“Plaintiff”) Motion to Remand
(“MTR,” Dkt. No. 14) (collectively, “Motions”). The Court determines the Motions are
appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering
the papers filed in support of and in opposition to the Motions, the Court GRANTS the MTR
and DENIES AS MOOT the MTD and MTS. The hearing scheduled for June 17, 2019 is
VACATED.

                                       I. BACKGROUND

A. Procedural Background

       On December 28, 2018, Plaintiff filed a complaint against Universal North America
Insurance Company (“Universal”), Jerry Siler (together, “Defendants”), and Does 1 through




 Page 1 of 8                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
20 in the Riverside Superior Court. (“Complaint,” Dkt. No. 1 at 12–24.1) The Complaint
contains three causes of action: 1) breach of the duty of good faith and fair dealing, 2) breach of
contract, and 3) negligent misrepresentation.2 (Compl.) On April 10, 2019, Universal removed
the action to this Court, arguing that Plaintiff fraudulently joined Siler in order to defeat diversity
jurisdiction. (See Notice of Removal (“NOR”), Dkt. No. 1 at 1–5.)

        On April 17, 2019, Universal filed the MTD, seeking to dismiss Plaintiff’s third cause of
action for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule
12(b)(6)”). (MTD.) On the same day, Universal filed the MTS, requesting that the Court strike
Plaintiff’s request for punitive damages stemming from the third cause of action. (MTS at 11).
On April 24, 2019, Plaintiff filed an opposition to the MTD. (“MTD Opp.,” Dkt. No. 11.) On
May 2, 2019, Universal filed a reply in support of the MTD. (“MTD Reply,” Dkt. No. 13.) On
May 10, 2019, Plaintiff filed the MTR.3 On May 28, 2019, Universal filed an opposition to the
MTR. (“MTR Opp.,” Dkt. No. 17.) On June 10, 2019, Plaintiff replied. (Dkt. No. 18.)

B. Factual Allegations

        Plaintiff alleges the following facts, which are assumed to be true for purposes of the
MTD.

        Plaintiff purchased from Universal a homeowner’s insurance policy that provided
dwelling coverage, personal property coverage, and loss of use coverage for her home in
Murrieta, California. (Compl. ¶ 10.) On April 13, 2015, Plaintiff discovered that a pipe had
burst, causing flooding to the foundation and soil underneath her house. (Id. ¶ 16.) Plaintiff
reported the loss to Universal, which opened a claim and authorized a plumber to repair the leak.
(Id.) After discovering that about 5,000 gallons of water had escaped from the pipe, Plaintiff
hired an emergency services restoration company to prevent further damage to the property. (Id.
¶ 17.) The concrete slab remained wet, with a moisture content of about 80 to 90 percent, for
over a year and a half after the pipe burst. (Id.)

       About two weeks after the leak, the tile flooring began to crack. (Id. ¶ 18.) Universal
authorized the removal of the tile. (Id.) Plaintiff sought an estimate to install new tile, but the
contractors whom she asked refused to install new tile over the wet concrete slab. (Id. ¶ 19.) In

        1
         Because Dkt. No. 1 contains the Notice of Removal, state court summons, Complaint,
and exhibits to the Complaint, all of which have distinct pagination, the Court refers to the page
numbers contained in the heading generated by the Electronic Case File (“ECF”) system. When
citing the Complaint, the Court will refer to the numbered paragraphs in the Complaint.
        2
       Plaintiff brings the first two claims against Universal only and the third claim against all
Defendants. (Compl.)
        3
          Plaintiff failed to submit a chambers copy of the MTR, as required by the Court’s
Standing Order and Local Rule 5-4.5. Plaintiff is advised to comply with the Local Rules when
filing future motions in federal court.

 Page 2 of 8                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
July of 2016, Plaintiff hired a structure/soils engineer, who found that the soil was wet. (Id. ¶
20.) In December 2016, Plaintiff had the soil tested and found that it was still wet. (Id. ¶ 21.)
Plaintiff’s engineer recommended replacing the slab and the wet soil and shoring up the timber
framing. (Id.) Plaintiff sought estimates to repair the house as recommended, but the
contractors with whom Plaintiff spoke indicated they would need to tear the house down and
rebuild it. (Id. ¶ 22.)

        On July 14, 2015, Universal provided Plaintiff with an estimate in the amount of
$17,603.87, taking into account only the costs of replacement of the tile, repair to the drywall, and
painting. (Id. ¶ 23.) Plaintiff informed her adjuster, Siler, that that amount was insufficient to
complete the necessary repairs. (Id. ¶ 24.) “Plaintiff never cashed that check because the
concrete has not been dry enough to install the tile.” (Id.) Plaintiff sent her engineer’s findings
to Siler. (Id. ¶ 25.) Universal sent their own engineers to inspect the property, and they
generated a report on June 1, 2017. (Id.)

         Siler called Plaintiff and told her that the tile could be installed even though the concrete
was still wet, that the soil was wet because it was wet in all of Murrieta, and that the damage to
the tile was due to its original faulty installation. (Id. ¶ 26.) “Plaintiff informed Siler that none of
this was true.” (Id.) Siler also told Plaintiff her engineer had reneged on the findings in his
report. (Id.) After speaking with her engineer, who denied that he had reneged on his findings to
Siler, “Plaintiff accused Siler of lying to her and intentionally low-balling the claim.” (Id.)
Universal denied Plaintiff’s claim on July 12, 2017. (Id.)

        In November of 2017, Plaintiff hired an attorney, who questioned Universal about its
coverage decisions. (Id. ¶ 27.) In December 2017, Universal reopened the claim. It sent a new
set of engineers to the property, and ultimately denied the claim again on July 31, 2018. (Id. ¶¶
27, 28.) Plaintiff had the soil retested in August 2018 and found that it was still wet. (Id. ¶ 29.)
She “has been unable to complete the necessary repairs due to the misrepresentations and low-
balling tactics of Universal and its vendors.” (Id. ¶ 30.)

                                     II. LEGAL STANDARD

A. Motion to Dismiss Under Rule 12(b)(6)

        Under Rule 12(b)(6), a party may bring a motion to dismiss for failure to state a claim
upon which relief can be granted. As a general matter, the Federal Rules require only that a
plaintiff provide “‘a short and plain statement of the claim’ that will give the defendant fair
notice of what the plaintiff’s claim is and the grounds upon which it rests.” Conley v. Gibson,
355 U.S. 41, 47 (1957) (quoting Fed. R. Civ. P. 8(a)(2)); Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007). When evaluating a Rule 12(b)(6) motion, a court must accept all material
allegations in the complaint — as well as any reasonable inferences to be drawn from them — as
true and construe them in the light most favorable to the non-moving party. See Doe v. United
States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecology v. U.S. Dep’t of Air Force, 411 F.3d
1092, 1096 (9th Cir. 2005); Moyo v. Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994).

 Page 3 of 8                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’
requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allegations in the
complaint “must be enough to raise a right to relief above the speculative level.” Id.

         To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to
relief that is plausible on its face.” Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662,
129 S. Ct. 1937, 1949 (2009). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.
Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it stops
short of the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at
678 (quoting Twombly, 550 U.S. at 556). The Ninth Circuit has clarified that (1) a complaint
must “contain sufficient allegations of underlying facts to give fair notice and to enable the
opposing party to defend itself effectively,” and (2) “the factual allegations that are taken as true
must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
party to be subjected to the expense of discovery and continued litigation.” Starr v. Baca, 652
F.3d 1202, 1216 (9th Cir. 2011).

B. Motion to Remand and Fraudulent Joinder

         Pursuant to 28 U.S.C. § 1441(a), a defendant has the right to remove a matter to federal
court where the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482
U.S. 386, 392 (1987). Federal district courts have original jurisdiction over civil actions in which
complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332(a). “Complete diversity” means that “each defendant must
be a citizen of a different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation,
549 F.3d 1223, 1234 (9th Cir. 2008).

        Removal statutes are to be strictly construed, Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.
1992), and the party seeking removal bears the burden of proving its propriety, Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir.1996). See Abrego Abrego v. Dow Chem. Co., 443 F.3d
676, 683-85 (9th Cir. 2006); see also Calif. ex. rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th
Cir. 2004) (“[T]he burden of establishing federal jurisdiction falls to the party invoking the
statute[.]”). “[A]ny doubt about the right of removal requires resolution in favor of remand.”
Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus, 980
F.2d at 566).

         Removal is proper despite the presence of a non-diverse defendant where that defendant
is a fraudulently joined or “sham” defendant. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
(9th Cir. 1998). “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against
the non-diverse party in state court.’” GranCare, LLC v. Thrower, 889 F.3d 543, 548 (9th Cir.

 Page 4 of 8                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk MG
2018) (quoting Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)). The Ninth
Circuit has emphasized that “the test for fraudulent joinder and for failure to state a claim under
Rule 12(b)(6) are not equivalent.” Id. at 549. Rather than merely showing that the plaintiff has
not alleged facts plausibly stating a claim for relief, a defendant must show that there is no
“possibility that a state court would find that the complaint states a cause of action against any of
the resident defendants[.]” Id. at 458 (internal quotation marks and citations omitted). Thus,
that a court would grant a motion to dismiss the claim is insufficient to establish fraudulent
joinder. Id. at 550. “[T]he district court must [still] consider . . . whether a deficiency in the
complaint can possibly be cured by granting the plaintiff leave to amend.” Id. Defendants
asserting fraudulent joinder bear a “heavy burden” because of the presumption against finding
defendants were fraudulently joined. Id. at 548.

                                       III. DISCUSSION

        In the Notice of Removal, Universal asserts that it is incorporated in Texas and has its
principal place of business in Florida. (NOR ¶ 5.) It alleges Plaintiff and Siler are citizens of
California, but that Siler was fraudulently joined to defeat complete diversity. (Id. ¶¶ 4, 7.)
Universal further alleges that the amount in controversy exceeds $75,000. (Id. ¶ 11.) Thus,
Universal argues, the Court has jurisdiction based on diversity of citizenship. (Id.) Plaintiff does
not dispute Universal’s allegations regarding any of the parties’ citizenship. (See MTR.)
Rather, she argues that Siler was not fraudulently joined and that Universal has failed to show the
amount in controversy exceeds $75,000. (Id. at 5–9.) Because the Court determines Siler was
not fraudulently joined, it does not reach the amount in controversy issue.

        The Court considers first whether Plaintiff’s claim against Siler would survive a motion to
dismiss. If it would, Siler is not a sham defendant, and the case must be remanded. See
GranCare, 889 F.3d at 550. If the negligent misrepresentation claim against Siler would be
dismissed, the Court must consider whether Plaintiff could cure the deficiency by alleging
additional facts. See id. Only if Plaintiff could not possibly cure the deficiency may the Court
find that Siler was fraudulently joined. See id. Because the parties have fully briefed the MTD,
the Court considers their arguments for and against dismissal in determining whether Plaintiff
has stated a claim against Siler upon which relief can be granted such that Siler was not
fraudulently joined.

        Universal argues Plaintiff’s third cause of action for negligent misrepresentation, brought
against all Defendants, should be dismissed for failure to state a claim. (MTD at 9.) To allege a
claim for negligent misrepresentation, a plaintiff must plead “(1) the misrepresentation of a past
or existing material fact, (2) without reasonable ground for believing it to be true, (3) with intent
to induce another’s reliance on the fact misrepresented, (4) justifiable reliance on the
misrepresentation, and (5) resulting damage.” Wells Fargo Bank, N.A. v. FSI, Fin. Solutions,
Inc., 196 Cal. App. 4th 1559, 1573 (Cal. Ct. App. 2011) (citation and internal quotation marks
omitted). Universal contends Plaintiff fails to plead either detrimental reliance or resulting
damage. (MTD at 10.) In particular, Universal asserts “there is no possibility of the plaintiff



 Page 5 of 8                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
being able to plead justifiable reliance or a detriment of any kind” because “plaintiff alleges she
relied upon her own experts.” (Id. (citing Compl. ¶ 20).)

         Plaintiff responds to Universal’s reliance argument by asserting that “[a]n insured can
rely on an agent’s representations without independently verifying their accuracy.” (MTD Opp.
at 7 (citing Bock v. Hansen, 225 Cal. App. 4th 215, 231–32 (2014); Clement v. Smith, 16 Cal.
App. 4th 39, 49 (1993)).) Plaintiff’s response misapprehends Universal’s argument. The issue is
not whether Plaintiff’s reliance was reasonable; it is whether she relied at all on any false
statement made by Defendants. “To allege actual reliance on misrepresentations . . . , the
plaintiff must plead that he believed the representations to be true and that in reliance thereon (or
induced thereby) he entered into the transaction” or took or refrained from taking some action
resulting in damages. Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150, 1168
(2016) (cleaned up).

         Plaintiff cites five alleged misrepresentations made to her by Siler: 1) the tile could be
installed even though the concrete was still wet; 2) the soil was wet because it was wet in all of
Murrieta; 3) the damage to the tile was due to its original faulty installation; 4) Plaintiff’s
engineer reneged on the findings in his report; and 5) there was no coverage in the policy for the
repairs and replacements needed. (MTD Opp. at 7 (citing Compl. ¶¶ 26, 45–47).) As to the first
three statements, the Complaint alleges that “Plaintiff informed Siler that none of this was true.”
(Compl. ¶ 26.) With regard to the fourth, after speaking with her engineer, “Plaintiff accused
Siler of lying to her and of intentionally low-balling the claim.” (Id.) At no point in the
Complaint does Plaintiff claim she later came to believe any of these four representations.
Rather, Plaintiff relied on her own engineer’s assessment and subsequently hired counsel because
she disagreed with Defendants’ position. (Id. ¶ 27.)

       This leaves only the alleged misrepresentation in the July 12, 2017 denial letter that
“there was no coverage in the policy for repair and replacement of the foundation, the
continuous flooring, subfloors, water damaged construction materials, personal property damage,
storage of personal property during repairs, and loss of use.”4 (MTD Opp. at 7 (citing Compl.

        4
          In the MTR Opposition, Universal argues this allegation “is directly contrary to the
allegations at page 4, lines 13-14, where plaintiff alleges she moved her personal property to a
storage facility for which Universal began to reimburse her.” (MTR Opp. at 9.) However, that
Universal paid for storage of Plaintiff’s personal property does not undermine the plausibility of
Plaintiff’s allegation that Defendants misrepresented that there was no coverage for repair and
replacement of the foundation, the continuous flooring, subfloors, water damaged construction
materials, personal property damage, and loss of use. Moreover, Defendants could have covered
storage of certain property for a certain period, but later told Plaintiff there was no coverage for
continued storage or storage of additional items.
        Universal also argues the allegation of misrepresentation as to the scope of the coverage
“is inconsistent with the allegation that Universal provided plaintiff with an estimate of repairs
and in fact extended policy benefits of $17,603.87.” (Id.) This argument appears to purposefully

 Page 6 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
¶¶ 26, 45–47.) Plaintiff alleges that, in reliance on Defendants’ representations, she “accepted
[Defendants’] low-ball estimate.” (Compl. ¶ 48.) However, it is unclear how acceptance of
Defendants’ estimate caused her to “incur substantial additional costs[.]”5 (Id. ¶ 52.)
Accordingly, Plaintiff fails to state a claim for negligent misrepresentation against Siler.

        The Court next considers whether Plaintiff could amend her Complaint to cure the
deficiencies identified above. Because Plaintiff affirmatively alleged that she did not believe
Siler’s first four statements,6 she cannot amend her Complaint to allege reliance on those
statements without contradicting her current allegations. However, Plaintiff could allege
additional facts explaining how she relied on the representation that the insurance policy did not
cover certain repairs and replacements and how that reliance caused her damages beyond those
she already suffered as a result of the leak. She could also amend her Complaint to allege
additional misrepresentations.

        Universal argues that, “[a]s in Feizbakhsh [v. Travelers Commercial Ins. Co., 2016 WL
8732296 (C.D. Cal. Sept. 9, 2016),] [Plaintiff’s] retention of independent experts establishes her
lack of reliance upon any representation by Jerry Siler.” (MTR Opp. at 10.) To the extent
Universal argues leave to amend would be futile, the Court disagrees. The Feizbakhsh court
considered the same question at issue here: whether an insurance agent named in a negligent
misrepresentation claim had been fraudulently joined. 2016 WL 8732296, at *4. The Feizbakhsh
plaintiffs “alleged that they retained counsel and an experienced construction estimator to advise


misconstrue the allegations in the Complaint. Plaintiff clearly alleges Universal’s estimate
included only tile replacement, drywall repair, and painting and excluded the expenses Plaintiff
alleges Defendants misrepresented were uncovered by the policy. (See Compl. ¶ 23.)
        5
         Universal argues Plaintiff has failed to allege physical injury or property damage, as
required to state a claim against an insurance adjuster. (MTD at 10–11 (citing Bock v. Hansen,
225 Cal. App. 4th 215 (2014); Feizbakhsh v. Travelers Commercial Ins. Co., 2016 WL 8732296,
at *1 (C.D. Cal. Sept. 9, 2016)).) Plaintiff responds that, as a result of Siler’s misrepresentation
regarding the cause of the damage to the tile, which ultimately led to the denial of the claim, she
“could not close the holes into the foundation of the house that were cut by the engineers,
thereby[] causing further damage to the foundation.” (MTD Opp. at 9 (citing (Compl. ¶¶ 20–
26, 30, 45–47).) As noted above, Plaintiff claims she did not believe Siler’s misrepresentation
about the cause of the damage to the tile. Further, Plaintiff appears to argue that Siler’s
misrepresentation to Universal regarding the cause of the damage caused Universal to deny her
claim. However, negligent misrepresentation involves a plaintiff’s reliance on
misrepresentations made to her. In order to adequately plead her claim against Siler, Plaintiff
must allege that her reliance upon a statement made by Siler caused her physical injury or
property damage additional to that already caused by the leak.
        6
          That is, 1) that the tile could be installed even though the concrete was still wet; 2) that
the soil was wet because it was wet in all of Murrieta; 3) that the damage to the tile was due to its
original faulty installation; and 4) that Plaintiff’s engineer reneged on the findings in his report.


 Page 7 of 8                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
them during the Claim process.” Id. at *8. The court determined that any claim of reasonable
reliance was barred because “Plaintiffs relied on the professionals whom they engaged in
assessing the statements made by Stone [(the insurance adjuster)], and . . . , based on that advice,
rejected Stone’s positions.” Id. Likewise, here, Plaintiff may not amend her Complaint to allege
reliance on Siler’s first four alleged misrepresentations because she admitted that she never
believed Siler, and instead trusted her own engineer. See supra. However, with regard to the
alleged misrepresentation concerning the scope of coverage, Plaintiff does not allege she was
represented by counsel at the time of that misrepresentation.7 Rather, unlike in Feizbakhsh,
Plaintiff did not retain counsel until roughly four months after her claim was rejected. (Compl.
¶¶ 26–27.) It is therefore possible that Plaintiff could allege reliance for some period of time
prior to her discovery of the true extent of the coverage. It is further possible that such reliance,
though temporary, caused her concrete harm. Moreover, the Feizbakhsh court did not consider
that the plaintiff could amend to allege additional misrepresentations. For these reasons, the
Feizbakhsh decision does not alter the Court’s determination that Plaintiff could amend her
Complaint to state a claim against Siler. Thus, Universal has not shown that Siler “cannot be
liable on any theory.” See Ritchey, 139 F.3d at 1318. The Court therefore concludes that Siler
was not fraudulently joined. Because Plaintiff and Siler share California citizenship, complete
diversity is lacking. There being no other alleged basis for federal subject matter jurisdiction, the
Court REMANDS the case to state court.

                                      IV. CONCLUSION

        For the foregoing reasons, the Court GRANTS Plaintiff’s MTR and REMANDS the case
to state court for all further proceedings. Universal’s MTD and MTS are DENIED AS MOOT.
The hearing scheduled for June 17, 2019 is VACATED. The Clerk is directed to close the case.


        IT IS SO ORDERED.




        7
         Plaintiff’s engineer, while knowledgeable about the source of the damages and proper
course for repairing the property, would presumably be unable to advise Plaintiff on the scope of
coverage provided under her insurance policy. Thus, at the time of the fifth alleged
misrepresentation, Plaintiff had no expert whose advice she could rely on regarding the scope of
the coverage.

 Page 8 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
